UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-7295


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HENRY EARL MILLER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00022-HFF-3)


Submitted:   August 19, 2010                 Decided:   August 26, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry Earl Miller, Appellant Pro Se.   Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Henry Earl Miller seeks to appeal his sentence.                                  In

criminal cases, the defendant must file the notice of appeal

within ten days after the entry of judgment. 1                                 Fed. R. App. P.

4(b)(1)(A).          With    or    without          a    motion,        upon    a   showing     of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                                  Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).            The district court entered judgment on June

24, 2005.       The notice of appeal was filed on June 29, 2009. 2

               Because      Miller      failed          to   file   a    timely       notice    of

appeal    or    to   obtain       an    extension            of   the    appeal       period,   we

dismiss    the    appeal.          We    deny       all      pending      motions       filed   by

Miller.        We dispense with oral argument because the facts and

legal    contentions        are    adequately            presented       in     the    materials




     1
       For appeals filed on or after December 1, 2009, the
criminal appeal period is fourteen days. Fed. R. Crim. P. 4(b).
Because the change took effect after Miller’s notice of appeal
was filed, it has no bearing on this case, and the applicable
criminal appeal period is ten days.
     2
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                                2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3